                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

JENTEL JOHNSON                                      §
                                                    §
         Plaintiff,                                 §
V.                                                  §      Civil Action No. 4:21-cv-00879
                                                    §
CONTRACT FREIGHTERS, INC.                           §
    Defendant.                                      §

                ORDER ON DEFENDANT’S PARTIAL MOTION TO DISMISS
                  PLAINTIFF’S CLAIMS PURSUANT TO RULE 12 (B) (6)

         On this day, came on to be heard Defendant, CONTRACT FREIGHTERS, INC.’s Motion

to Dismiss Plaintiff’s claims of negligence per se, negligent hiring, supervision, training and

retention, negligent exercise of control, and gross negligence, and after consideration of the

pleadings, arguments of counsel, and any testimony presented, the Court finds that the motion:



1.       With respect to claims of negligence per se, Defendant’s motion in the above-styled and

numbered cause be and is hereby

          GRANTED                DENIED



2.       With respect to claims of negligent hiring, Defendant’s motion in the above-styled and

numbered cause be and is hereby

          GRANTED                DENIED



3.       With respect to claims of negligent supervision, training and retention, Defendant’s

motion in the above-styled and numbered cause be and is hereby

          GRANTED                DENIED



635075.1 PLD 0001426 21577 ERB
4.       With respect to claims of negligent exercise of control, Defendant’s motion in the above-

styled and numbered cause be and is hereby

          GRANTED                 DENIED



5.       With respect to claims of gross negligence, Defendant’s motion in the above-styled and

numbered cause be and is hereby

                                 GRANTED              DENIED



         SIGNED this ______ day of _____________________, 2021.




                                                     ____________________________________
                                                     JUDGE PRESIDING




635075.1 PLD 0001426 21577 ERB
